

116 S762 IS: Aviation Funding Stability Act of 2019
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 762IN THE SENATE OF THE UNITED STATESMarch 12, 2019Mr. Moran introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for funding from the Airport and Airway Trust Fund for all Federal Aviation
			 Administration activities in the event of a Government shutdown, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Aviation Funding Stability Act of 2019. 2.Funding for the Federal Aviation Administration in the event of a lapse in appropriation (a)In generalIf, with respect to the Federal Aviation Administration, an appropriation measure for a fiscal year is not enacted before the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, amounts in the Airport and Airway Trust Fund not otherwise appropriated shall be available to the Administrator for continuing programs, projects, or activities (including the costs of direct loans and loan guarantees) that were conducted with amounts made available for the Federal Aviation Administration, including for the accounts Federal Aviation Administration—Operations, Federal Aviation Administration—Facilities and Equipment, Federal Aviation Administration—Research, Engineering, and Development, and Federal Aviation Administration—Grants-in-Aid for Airports in the preceding fiscal year—
 (1)in the corresponding appropriation Act for such preceding fiscal year; or (2)if the corresponding appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year.
 (b)Rate for operationsAppropriations and funds made available, and authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be at a rate for operations not greater than—
 (1)the rate for operations provided for in the regular appropriation Act providing for such program, project, or activity for the preceding fiscal year; or
 (2)in the absence of such an Act, the rate for operations provided for such program, project, or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year.
 (c)AvailabilityAppropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such program, project, or activity) or a joint resolution making continuing appropriations becomes law, as the case may be.
 (d)Terms and conditionsAn appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (e)End of fiscal yearIf this section is in effect at the end of a fiscal year, funding levels shall continue as provided in this section for the next fiscal year.
 (f)Expenditures and obligationsExpenditures and obligations made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, or activity for such period becomes law.
 (g)Expenditure authoritySection 9502(d)(1)(A) of the Internal Revenue Code of 1986 is amended by striking the semicolon at the end and inserting or the Aviation Funding Stability Act of 2019;.
 (h)TerminationThis section shall not apply to a program, project, or activity during any portion of a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period.